                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: donna.wittig@akerman.com
                                                            7    Attorneys for Bank of America, N.A.,
                                                                 Successor by Merger to BAC Home Loans
                                                            8    Servicing, LP, f/k/a Countrywide Home
                                                                 Loans Servicing, LP
                                                            9

                                                            10                                  UNITED STATES DISTRICT COURT
                                                                                                     DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY               Case No.: 2:16-cv-00605-MMD-PAL
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 MERGER    TO   BAC    HOME    LOANS
AKERMAN LLP




                                                            13   SERVICING, LP, F/K/A COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,                         STIPULATION AND ORDER TO EXTEND
                                                            14                                                     OPPOSITION DEADLINES TO MOTIONS
                                                                                   Plaintiff,                      FOR SUMMARY JUDGMENT [ECF NOS.
                                                            15                                                     109, 110, 111]
                                                                 v.
                                                            16                                                     (FIRST REQUEST)
                                                                 INSPIRADA COMMUNITY ASSOCIATION;
                                                            17   SFR INVESTMENTS POOL 1, LLC,
                                                            18                      Defendants.
                                                            19   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            20
                                                                                    Counter/Cross Claimant,
                                                            21   v.
                                                            22
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY
                                                            23   MERGER    TO    BAC    HOME   LOANS
                                                                 SERVICING, LP, F/K/A COUNTRYWIDE
                                                            24   HOME LOANS SERVICING, LP; KYLE
                                                                 SCHRAMM, an individual; and KELLY
                                                            25   SCHRAMM, an individual
                                                            26
                                                                                   Counter/Cross Defendants
                                                            27
                                                                          Bank of America, N.A., Inspirada Community Association, and SFR Investments Pool 1,
                                                            28
                                                                                                              1
                                                                 47611708;1
                                                            1    LLC stipulate to extending all parties' deadline to respond to the motions for summary judgment,

                                                            2    ECF Nos. 109, 110, 111, for an additional 14 days or until February 11, 2019.

                                                            3             BANA, Inspirada and SFR moved for summary judgment on January 7, 2019. (ECF Nos.

                                                            4    109, 110, 111.) The opposition deadline is January 28, 2019. See L.R. 7-2(d).

                                                            5             The parties stipulate to extending the opposition deadline by fourteen days, from January 28,

                                                            6    2019 to February 11, 2019, to allow additional time to prepare their briefing.

                                                            7             This is the parties' first request to extend its opposition briefing deadline. The parties do not

                                                            8    make this request to cause delay or prejudice any party.
                                                            9         DATED January 24th, 2019.
                                                                  AKERMAN LLP                                          KIM GILBERT EBRON
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  /s/ Donna M. Wittig                                  /s/ Diana S. Ebron
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  ARIEL E. STERN, ESQ.                                 DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 8276
                      LAS VEGAS, NEVADA 89134




                                                            12                                                         Nevada Bar No. 10580
                                                                  DONNA M. WITTIG, ESQ.
AKERMAN LLP




                                                                                                                       JACQUELINE A. GILBERT, ESQ.
                                                            13    Nevada Bar No. 10466
                                                                  1635 Village Center Circle, Suite 200                Nevada Bar No. 10593
                                                                  Las Vegas, Nevada 89134                              KAREN L. HANKS, ESQ.
                                                            14
                                                                                                                       Nevada Bar No. 9578
                                                            15    Attorneys for Bank of America, N.A.                  7625 Dean Martin Drive, Suite 110
                                                                                                                       Las Vegas, Nevada 89139
                                                            16
                                                                                                                       Attorneys for SFR Investments Pool 1, LLC
                                                            17
                                                                  LEACH KERN GRUCHOW ANDERSON SONG
                                                            18

                                                            19    /s/ Timothy C. Pittsenbarger
                                                                  SEAN L ANDERSON, ESQ.
                                                            20    Nevada Bar No. 7259
                                                                  TIMOTHY C. PITTSENBARGER, ESQ.
                                                            21    Nevada Bar No. 13740
                                                                  2525 Box Canyon Dr.
                                                            22    Las Vegas, NV 89128
                                                            23    Attorneys for Inspirada Community Ass'n
                                                            24
                                                                                                                        IT IS SO ORDERED.
                                                            25
                                                                                                                        ______________________________________
                                                            26                                                          UNITED STATES DISTRICT COURT JUDGE
                                                            27                                                                 January 24, 2019
                                                                                                                        DATED:_______________________________
                                                            28
                                                                                                                2
                                                                 47611708;1
